CRAWLEY, Judge,
concurring in the result.
I agree that this case must be remanded for the trial court to make an express finding as to whether the father is unfit based on the evidence of record. See J.L. v. L.M., 805 So.2d 729, 733 (Ala.Civ.App.2001); R.H.M. v. State Dep’t of Human Res., 648 So.2d 614, 616 (Ala.Civ.App.1994). In addition, I note that the majority’s conclusion on the issue of voluntary relinquishment is further supported by our supreme court’s decision in Ex parte D.J., 645 So.2d 303 (Ala.1994).